PER CURIAM.
In this premises liability case, plaintiffs deposition testimony about the location of her fall was confusing, argumentative, and non-specific. What can be gleaned is that plaintiff denied being in the unpaved area between lanes of the parking lot or stepping on or between the concrete car “bumpers.” The remaining area is paved. The photograph of the paved surface does not reveal a recess or gap which would correspond to the plaintiffs description of *1257the place where she fell. The summary judgment is therefore affirmed.